 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                     ***
 6
      ADDISON ORR,                                          Case No. 2:20-cv-00432-APG-BNW
 7
                             Plaintiff,
 8                                                          ORDER
            v.
 9
      STATE OF NEVADA, et al.,
10
                             Defendants.
11

12

13          On March 9, 2020, the court entered an order requiring Plaintiff to file an application to
14   proceed in forma pauperis or to pay the filing fee in this case. (Order (ECF No. 3).) Plaintiff’s
15   deadline for doing so was April 6, 2020. (Id.) Plaintiff has not complied with the court’s order.
16   Accordingly,
17          IT IS ORDERED that, by 5/11/2020, Plaintiff must either: (1) file a complete application
18   to proceed in forma pauperis, on the correct form with complete financial attachments, or (2) pay
19   the full $400 fee for filing a civil action, which includes the $350 filing fee and the $50
20   administrative fee.
21          IT IS FURTHER ORDERED that failure to timely comply with this order may result in a
22   recommendation that this case be dismissed.
23

24          DATED: April 9, 2020
25

26
                                                           BRENDA WEKSLER
27                                                         UNITED STATES MAGISTRATE JUDGE
28
